FILED
                             NOT FOR PUBLICATION                           DEC 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCOS ROJAS-URIZAR,                             No. 12-71601

               Petitioner,                       Agency No. A095-772-364

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Marcos Rojas-Urizar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review mixed questions of law and fact de novo and factual determinations


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
underlying this inquiry are reviewed for clear error. United States v. Diaz-Juarez,

299 F.3d 1138, 1140 (9th Cir. 2002). We deny the petition for review.

      The agency did not clearly err in finding that the officer did not stop Rojas-

Urizar solely because of his race and that legitimate, non-racial factors motivated

the officer’s stop. See United States v. Manzo-Jurado, 457 F.3d 928, 936 (9th Cir.

2006); Diaz-Juarez, 299 F.3d at 1142; cf. Gonzalez-Rivera v. INS, 22 F.3d 1441

(9th Cir. 1994).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71601